Citation Nr: 1410496	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-38 365	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for right anterior compartment syndrome. 

2.  Entitlement to an initial compensable rating for left anterior compartment syndrome.

3.  Entitlement to an initial compensable rating for left great toe degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to September 2009. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  By that decision the Veteran was granted service connection for anterior compartment syndromes of the right and left legs and left great toe degenerative changes, and assigned noncompensable ratings for each of these effective October 1, 2009.  The Veteran disagreed with and has appealed these initial noncompensable ratings.  

In August 2011, in support of his appealed claims, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge of the Board, more commonly referred to as a Travel Board hearing.  By a signed August 2011 submission associated with the record contemporaneous with the Travel Board hearing, the Veteran withdrew claims for entitlement to higher initial ratings for right hand first carpometacarpal degenerative joint disease, right carpal tunnel syndrome, pseudofolliculitis barbae, acne keloidalis nuchae of the posterior scalp, gastroesophageal reflux disease, anxiety disorder not otherwise specified with posttraumatic stress disorder, and a right ankle disorder.  Because there remains no case in controversy as to these issues actively pursued by the Veteran as part of his appeal, these issues are no longer considered part of the appeal for appellate consideration by the Board.  Under 38 C.F.R. § 20.204 (2013), an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.  These appealed issues are thus effectively dismissed as withdrawn.  

This current appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire initial rating period beginning October 1, 2009, the Veteran's right anterior compartment syndrome more nearly approximates the criteria for impairment of the tibia with slight knee or ankle disability than the criteria for impairment of the tibia with either no disability or moderate knee or ankle disability.  

2.  For the entire initial rating period beginning October 1, 2009, the Veteran's left anterior compartment syndrome more nearly approximates the criteria for impairment of the tibia with slight knee or ankle disability than the criteria for impairment of the tibia with either no disability or moderate knee or ankle disability.  

3.  For the entire initial rating period beginning October 1, 2009, the Veteran's left great toe degenerative changes has been manifested by disability equivalent to symptomatic hallux valgus status post resection of the metatarsal head.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no more, are met for right anterior compartment syndrome for the entire initial rating period beginning October 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5262 (2013).

2.  The criteria for an evaluation of 10 percent, but no more, are met for left anterior compartment syndrome for the entire initial rating period beginning October 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5262 (2013).

3.  The criteria for an evaluation of 10 percent, but no more, are met for left great toe degenerative changes for the entire initial rating period beginning October 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5281-5280 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA) -
Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the Veteran was sent a notice letter during service and prior to the adjudication of his claims.  The Veteran was thereafter granted service connection for the three disabilities on appeal.  Once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, no further VCAA notification is required.

The appellant was afforded VA examinations in May 2009 and December 2010 addressing the claimed anterior compartment syndromes and left great toe degenerative changes.  The examination reports are of record, and adequately address the medical questions underlying the claims on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The May 2009 examinations involved review of past medical records, whereas the December 2010 examinations relied on medical history apparently without availability of all medical records.  However, the consistency of findings upon these examinations coupled with the reasonably consistent assertions of the Veteran allow for the Board's adjudication of the present claim, based on a sufficiently consistent disability picture over the entire initial rating period to support the Board's adjudication of the appealed initial rating claims, including weighing evidence against contrary evidence.  While the December 2010 VA examiner failed to find objective support for current bilateral anterior compartment syndromes, objective findings upon bone scans supportive of the May 2009 examiner's assessment of bilateral shin splints and hence supportive of a rating for current bilateral symptomatic disability, is sufficient for the Board's informed adjudication of the appealed anterior compartment syndromes claims.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication of a worsening of the disabilities since that time; thus, a remand for another VA examination is not necessary.

In addition to the VA examinations, the Veteran's service treatment records and post-service VA treatment records have been obtained.  Therefore, VA has met its duty to assist.  The Board will proceed to address the merits of the claims.

II. Initial Evaluations

A. Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2013), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability following upon the granting of service connection for that disability, as is the case here, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous...." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The Board has rated the disabilities the subject of appeal under the diagnostic codes below based on careful consideration of the Veteran's medical history and particularly the history of the disabilities as presented by the medical record and the Veteran's own statements.  The appropriateness of the applied codes is implicitly addressed below.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

B. Analysis

1. Anterior Compartment Syndromes 

The Veteran's right and left anterior compartment syndromes are appropriately rated under Diagnostic Code 5262 for impairment of the tibia and fibula, reflecting the location and anatomical parts and functions affected.  Under that diagnostic code, nonunion with loose movement, requiring a brace, is rated 40 percent disabling; malunion with marked knee or ankle disability is rated 30 percent disabling; when present with moderate knee or ankle disability it is rated 20 percent disabling; and when present with slight knee or ankle disability it is rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  

The Veteran testified at his August 2011 Board hearing that he had pain associated with these anterior compartment syndromes which would begin with standing for 30 minutes and would then persist afterwards until he rested for a long time or until he went to bed at night.  The Veteran explained that his work required standing as an ROTC instructor, and that he had to take breaks as a result of the condition.  He further testified that these disabilities also affected his knees, neck, and back, and provided his impression that it "seems like it's all connected."

At a pre-discharge VA examination in May 2009, the Veteran similarly failed to substantially differentiate symptoms attributable to his bilateral anterior compartment syndromes.  At that examination, the examiner noted as follows:  "The Veteran reports pain, weakness, stiffness, fatigue, and lack of endurance of the bilateral hand, cervical and lumbar spine, left great toe, bilateral leg, left knee, right ankle, right foot, right elbow, right shoulder.  Symptoms are present on a daily basis and noted to be constant in nature."  The Veteran endorsed difficulties associated with disabilities of his lower extremities as including "difficulty navigating stairs, walking and running long distances, or standing stationary for extended lengths of time."

The May 2009 examiner, upon physical examination, found no current deformity or disability of the tibias or attributed disability of the knee or ankle joints.  A bone scan was obtained based on the Veteran's complaint of chronic tibial pain in the lower third of both tibias, and this revealed increased radiopharmaceutical uptake along the anterior and posterior margins of both tibias "but no focal regions of uptake to suggest stress fractures of the tibias."  The examiner assessed bilateral shin splints without evidence of focal stress fracture.  

Upon an additional VA examination in December 2010, the examiner noted the Veteran's relevant history of tibial stress fractures, with bilateral shin splints/ anterior compartment syndrome developed in 2001.  The Veteran had not undergone any surgery for the anterior compartment syndromes.  He reported that upon walking more than a mile or standing more than an hour he had recurrent anterior shin pain below the mid tibia bilaterally, with the condition aggravated by running or other activities repeatedly pounding the feet.  The Veteran also reported that his work as an ROTC instructor required daily marching which resulted in pain in the distal legs.  He denied any history of redness or swelling.

The December 2010 examiner noted that there was no history of recurrence of anterior compartment syndrome.  Upon physical examination, no abnormalities or disability was found associated with the anterior compartment syndromes.  The tibias were of normal appearance and symmetrical, and weight bearing was of normal appearance without leg deformities.  Calves were the same size, and the lower legs revealed no signs of redness or swelling.  There was also no leg length difference or sign of trauma.  There was no evidence of atrophy, and skin appeared normal.  Tibial anterior herniation was also not supported upon examination.  Similarly, x-rays of the tibias and fibulas were normal.  The examiner assessed history of bilateral tibial stress fracture, and "normal examination without residual effect of bones."  

Thus, while the December 2010 examiner considered both the Veteran's history and his present complaints of pain associated with his anterior compartment syndromes, no current disability objectively was found.  These negative examination findings were consistent with those in May 2009, with the exception of the bone scans in May 2009 supportive of ongoing shin splints, with bone scans not performed in December 2010.  Based on the Veteran's consistent complaints, the Board finds that the record as a whole supports ongoing symptomatic shin splints bilaterally.  

However, while the Veteran is competent to address his experienced symptoms, such as pain, the Board notes that in his hearing testimony he conflated symptoms of his anterior compartment syndromes with symptoms of knee and back and neck disabilities.  The Board finds that specific complaints of significantly disabling pain sufficient to support disability more nearly equivalent to moderate knee or ankle disability than slight knee or ankle disability under Diagnostic Code 5262 have not been shown.  Because these shin splints did not appear, by either examination, to result in more than slight functional impairment, with atrophy or other indications of disuse not shown, and because the Veteran has testified to ongoing physically active work functioning even while needing to take breaks from prolonged standing and despite reported ongoing pain, the Board concludes that the shin splints of each lower extremity are more equivalent to slight knee or ankle disability under Diagnostic Code 5262 than moderate knee or ankle disability.  

The Board has also considered rating the Veteran's left and right anterior compartment syndromes based on arthritis or degenerative joint changes, but these were not shown on examination including by x-rays.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010 (2013).  Hence, there is not a medical basis shown in the record to support such ratings.  

The Board accordingly concludes that the preponderance of the evidence favors a grant of a 10 percent disability rating, based impairment equivalent to slight knee or ankle disability, for anterior compartment syndrome of each lower extremity, but no more.  A still higher rating for each anterior compartment syndrome is also not warranted based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), because disability associated with these DeLuca factors, beyond that already contemplated by the disability rating assigned by the Board's decision, is not supported, with the weight of the evidence against.  The benefit of the doubt doctrine is not for application, with the preponderance of the evidence against entitlement to still higher disability ratings than those assigned by this decision.  38 C.F.R. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2. Left Great Toe Degenerative Changes 

The Veteran's left great toe degenerative changes are appropriately rated under Diagnostic Code 5281, for hallux rigidus, with this in turn rated, pursuant that diagnostic code's rating instructions, under Diagnostic Code 5280, which is the code for hallux valgus.  Under that diagnostic code, where the condition is severe, equivalent to amputation of the great toe, 10 percent is assignable; and where the condition has been operated on with resection of the metatarsal head, a 10 percent rating is assignable.  38 C.F.R. § 4.71a, Diagnostic Codes 5280-5281.  

The Veteran has testified to having constant pain in the left great toe.  The Veteran has already been assigned a 10 percent rating based on tender or painful surgical scar associated with the cheilectomy surgery he underwent for the condition, but this does not detract from the appropriateness of assigning an evaluation based on his left great toe joint disability itself, under Diagnostic Codes 5281-5280.  

At his hearing before the undersigned in August 2011, the Veteran testified that he had pain in the toe all the time, "all day, every day." At his December 2010 examination, the examiner noted that the Veteran's left great toe had reduced range of motion compared to the right, but that shoe wear was normal and symmetrical, and there were no calluses or unusual appearance of the plantar surfaces of the feet.  There was also no pain upon manipulation of the left great toe or the other toes of the left foot.  There was also no metatarsal head tenderness or varus or valgus angulation of the os calcis compared with the long axis of the tibia and fibula for each foot.  Repetitive motion produced neither additional loss of range of motion, nor any additional pain, fatigability, weakness, lack of endurance, or loss of coordination (DeLuca factors).  X-rays of the feet showed mild degenerative joint disease of the first metatarsophalangeal joint bilaterally, with other features normal.  The examiner assessed left great toe degenerative changes and status post cheilectomy.  These findings are reasonably consistent with those upon prior VA examination in May 2009.  

Under the applicable diagnostic code, and based on the Veteran's arthritis status post cheilectomy impacting the left great toe, the Board concludes that the weight of the evidence favors the grant of a 10 percent evaluation based on status post resection of the metatarsal head, as part of the cheilectomy surgery, which is the maximal rating under that code.  Diagnostic Codes 5281-5280.  The evidence preponderates against a still higher evaluation under any other code, because the 10 percent rating under these diagnostic codes reasonably encompasses the nature and extent of the present disability.  In the absence of findings of DeLuca factors upon examination to support a still higher rating the preponderance of the evidence is against such a still higher rating on the basis of such factors.  

3. Staged Ratings and Extraschedular Considerations

The Board has also considered staged ratings, but finds that during no interval over the rating period has a change to greater or less disability been shown for any of the claimed disabilities the subject of appeal, so as to indicate that staged ratings are warranted.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The evidentiary record does not support the presence of disability of the Veteran's right or left anterior compartment syndromes or his left great toe degenerative changes which is not adequately contemplated, in both level of disability and symptomatology, by applicable rating criteria, as discussed above.  This is so despite the Veteran's noted assertions of difficulties in his current profession as a result of limitations in prolonged standing or ambulation due to the claimed disabilities.  The evidence shows that these difficulties are the result of his 

contemplated symptom of pain for each disability.  Thus, referral for extraschedular consideration is not warranted.


ORDER

A 10 percent disability rating, but no more, is granted effective October 1, 2009, for right anterior compartment syndrome, subject to the laws and regulations governing the payment of monetary awards.

A 10 percent disability rating, but no more, is granted effective October 1, 2009, for left anterior compartment syndrome, subject to the laws and regulations governing the payment of monetary awards.

A 10 percent disability rating, but no more, is granted effective October 1, 2009, for left great toe degenerative changes, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


